Citation Nr: 0300736	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  01-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. 
Little Rock, Arkansas


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of rheumatic fever.  

Entitlement to service connection for rheumatoid 
arthritis.  

Entitlement to service connection for osteoarthritis of 
the left ankle, right shoulder and knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
December 1945.  

This appeal comes to the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at North 
Little Rock, Arkansas.  

In May 2002, the veteran waived his right to a hearing in 
person and presented sworn testimony by video conference 
to Constance B. Tobias, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West Supp. 2002).  A complete transcript is of record.  


FINDINGS OF FACT

1.  In October 1954, the RO denied service connection for 
residuals of rheumatic fever.  The veteran was notified of 
that decision, and of appellate rights and procedures, but 
did not appeal.  

2.  The evidence received since the RO's October 1954 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claim.

3.  A preponderance of the evidence shows that the veteran 
does not have rheumatoid arthritis.  

4.  Osteoarthritis of the left ankle, right shoulder and 
knees, respectively, is not shown to have been manifested 
during or until many years following active service nor to 
have resulted from any inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The October 1954 rating decision denying service 
connection for residuals of rheumatic fever is final.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 7105 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 20.302(a), 20.1103 (2002).  

2.  New and material evidence has not been received since 
the RO's October 1954 decision, and the claim for 
residuals of rheumatic fever is not reopened.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5108 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.156, 3.159 (2002).  

3.  Rheumatoid arthritis was not incurred in or aggravated 
by active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  

4.  Osteoarthritis of the left ankle, right shoulder and 
knees, respectively, was not incurred in or aggravated by 
active service, nor may it be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5102, 5103, 5103A(West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New & Material

Generally, a final decision issued by an RO may not 
thereafter be reopened and allowed, and a claim based on 
the same factual basis may not be considered.  38 U.S.C.A. 
§§ 7105(c); see also 38 C.F.R. §§ 20.302.  The exception 
to this rule is 38 U.S.C.A. § 5108, which states, in part, 
that "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  See Thompson v. Derwinski, 1 
Vet. App. 251, 253 (1991).

Under applicable criteria, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

By rating decision in May 1951, the RO denied service 
connection for residuals of rheumatic fever essentially on 
the basis that the service medical records showed only 
acute rheumatic fever without any residual noted at 
separation and a private physician's report in April 1951 
showed no rheumatic fever residuals pursuant to the 
veteran's complaint of shortness of breath.  The veteran 
was notified of this determination with pertinent 
appellate rights in May 1951.  His request to reopen the 
claim was received in September 1954.  By rating decision 
in October 1954, service connection was again denied for 
residuals of rheumatic fever.  That determination 
considered an August 1954 private physician's report of 
history of back and leg pain in 1944 that responded to 
treatment with recurrences since separation and findings 
of slight scoliosis of the spine, tenderness at L4, pain 
on pressure over the left sciatic nerve, and mild swelling 
of the left foot.  Left sciatica was diagnosed.  

In addition, lay statements received in September 1954 
were considered from a former fellow serviceman and a 
friend, which in combination indicated that the veteran 
was treated for rheumatic fever in 1944, during active 
service, and experienced a return of rheumatic fever 
symptoms described as swelling of the joints, limping, 
back pain, and recurrence of rheumatic fever about twice 
yearly since active service.  Other symptoms of recurrent 
rheumatic fever and rheumatic fever residuals reportedly 
included a pale and gaunt appearance, foot trouble, 
swollen and painful ankles, stiffening of the joints and 
rheumatism.  

A VA form for medical treatment dated in September 1954 
indicates a physician's report of the 1944 history of 
rheumatic fever with recurrent joint pain a couple of 
times a year.  The veteran was complaining of a back ache.  
There was no joint swelling and slight limitation of 
motion of the back.  

A report of VA examination in September 1954 was 
considered in the October 1954 determination and showed a 
history of rheumatic fever during active service with knee 
and ankle symptoms and complaints of knee and ankle pain 
and low back stiffness.  The physical examination showed 
left lumbar muscle spasticity, no limitation of motion, 
mild difficulty in executing movements, pain from tapping, 
tenderness over both sacroiliac joints, positive straight 
leg raising, no atrophy, no limp, tender and crepitant 
knees, refusal of movement beyond flexion of the knees to 
90 degrees, no visible swelling, inability to stoop on the 
left, walking with a limp, no objective findings, and no 
pathology of the knees.  The ankles were tender without 
limitation or swelling.  There were no neurological 
findings to warrant a diagnosis of any neurologic 
disorder.  No sciatic neuritis or ruptured disc was 
specified.  No neurologic disorder of any kind was found.  
X-ray examinations showed congenital sacralization of the 
5th lumbar vertebra, moderate narrowing 
L4-5, mild scoliosis with convexity to the left of the 
lumbar spine, no other abnormal skeletal changes of the 
lumbar spine, sacrum, or sacroiliac joints, no abnormal 
skeletal changes of the knees, nothing abnormal about the 
ankles, and nothing abnormal about the feet.  The 
diagnosis was expressed, as residuals of rheumatic fever, 
alleged, not found.  

The veteran was appropriately notified of the October 1954 
determination, to include his appellate rights.  His 
request to reopen the claim was received in July 2000.  

A VA examination in March 1974, the veteran gave a history 
of rheumatic fever "years and years ago" with no sequelae 
as far as he knew.  

At the videoconference hearing in May 2002, the veteran 
reported that Thomas L. Buchanan, M.D., had reported in 
May 2002 that he had had an episode of rheumatic fever 
during active service.  

The October 1954 rating decision was based, essentially, 
on the absence of any chronic disability from the acute 
episode identified as rheumatic fever during active 
service.  The evidence since received, to include Dr. 
Buchanan's May 2002 report, fails to show any pattern of 
recurrent rheumatic fever traceable to active service, or 
any chronic residual thereof.  Moreover, in that report, 
Dr. Buchanan discussed his review of the service medical 
records; specifically those regarding records of 
"rheumatic fever" dated in 1944, and concluded that the 
veteran had not had acute rheumatic fever at those times.  
This new evidence clearly goes against the petition for a 
reopened claim regarding any residual of inservice 
rheumatic fever.  Even the veteran, on the March 1974 VA 
orthopedic examination, identified no residual from 
inservice rheumatic fever.  Hence, the Board can only 
conclude that no new and material evidence has been 
submitted to reopen the claim for service connection for 
residuals of rheumatic fever.  

II.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-
existing injury suffered, or disease contracted, during 
such service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity 
may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they 
become disabling to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  This principle has 
been repeatedly reaffirmed by the United States Court of 
Appeals for the Federal Circuit, which recently stated, "a 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between 
the veteran's service and the disability. "  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as diagnosis of disability 
and determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  


A.  Rheumatoid Arthritis

The service medical records show that the veteran was 
hospitalized in February 1944 for left ankle and left knee 
pain which had been present for about one week.  Inventory 
of systems was negative and he denied urethritis.  X-ray 
examination of the knees was normal.  Swelling of the left 
leg and elevated temperature was associated with 
provisional acute arthritis.  A history of acute joint 
pain involving the wrists followed by the involvement of 
the left instep and ankle was recorded.  The final 
hospital summary in May 1944 indicated that the physical 
examination had been essentially negative except for an 
elevated temperature and findings of epistaxis and 
hypertrophic tonsils.  Throat culture revealed strep.  He 
was treated with bedrest and salicylates and had an 
uneventful recovery.  He was discharged with the 
recommendation that he not resume full duty for a month or 
so, and that he have a tonsillectomy at some time later 
on.  The final diagnoses were acute mild rheumatic fever 
and tonsillitis.  

The service medical records show, in August 1944, that the 
veteran had been on sick leave in June and July 1944 and 
began having pain in his left shoulder about 7 days prior 
to being admitted to a hospital.  He had no other 
complaints.  He reportedly had gained 15 pounds since 
returning to duty.  He became pain-free during 
hospitalization.  Sedimentation rate was normal.  Complete 
blood count was within normal limits.  An 
electrocardiogram was normal.  There was no evidence of 
active rheumatic fever.  During the course of 
hospitalization in August 1944 he complained of stiffness 
on exertion and could not do much heavy work.  Further 
reconditioning was advisable.  By early September 1944, he 
was symptom-free.  There was no evidence of active 
rheumatic fever.  He was to return to duty.  The final 
summary indicated that his pain had cleared up 
spontaneously in a few days.  The final diagnosis was 
under observation (rheumatic fever); no disease found.  

In May 2002, Dr. Buchanan reported that the veteran had 
informed him that a claim for rheumatoid arthritis had 
been denied on several occasions.  Dr. Buchanan stated 
that the veteran suffered from rheumatoid arthritis.  Dr. 
Buchanan reviewed a 

hospital report dated in September 1944 that the veteran 
presented in February 1944 with complaints of acute joint 
pain involving the wrists.  This was followed by 
involvement of the left instep and left ankle in February 
1944.  He had been noted to have a temperature of 100 
degrees.  He was given a final diagnosis of acute, mild 
rheumatic fever, cause undetermined, and tonsillitis.  Dr. 
Buchanan also reviewed a February 1944 "sickbay" report of 
history of a left knee injury during active duty.  He 
reportedly had suffered a "traumatic left knee with 
fluid."  It reportedly was also clearly documented that 
the injury occurred in line of duty.  Dr. Nelson's report 
was noted as showing that the veteran underwent a total 
knee replacement in the left knee that was injured during 
active duty in the line of duty.  Dr. Buchanan performed a 
June 2001 rheumatoid factor test on the veteran that was 
positive.  Dr. Buchanan felt that this was indicative of 
the fact that the veteran most likely had acute rheumatoid 
arthritis back in 1944 instead of acute rheumatic fever.  
Dr. Buchanan felt that the veteran first suffered from 
rheumatoid arthritis in 1944.  

During the May 2002 hearing, the veteran testified that he 
had recurrent swelling and pain related to rheumatoid 
arthritis since active service.  This reportedly happened 
about twice a year and was worse with age and damp 
weather.  He had noticed that his ankles and wrists 
swelled when he was working right after service.  His 
right leg, arm and foot had become involved and gave out 
on him.  Dr. Buchanan's May 2002 statement was noted and 
his opinion that the veteran had rheumatoid arthritis 
during active service was repeated.  The veteran stated 
that he had been seeing Dr. Buchanan for 3 months.  

Rheumatoid arthritis has never been revealed medically in 
the veteran during repeated orthopedic examinations over 
the years.  The inservice symptomatology involving the 
wrists, left knee, and ankle, cleared completely, 
according to the concurrent service medical records, and 
did not recur.  Such is not shown to have signified 
rheumatoid arthritis.  The postservice clinical records 
contain no sign or symptom identified as possibly 
representing the onset or the development of rheumatoid 
arthritis.  The lay statements presented above with 
respect to recurrent signs of joint problems have been 
considered and were somewhat consistent with 

symptoms of pain and tenderness identified on the VA 
examination in September 1954, but no pathology of 
rheumatoid arthritis was found.  A VA examination in March 
1974 is likewise indicative of the absence of rheumatoid 
arthritis in the veteran.  Until May 2002, Dr. Buchanan 
found osteoarthritis, not rheumatoid arthritis, in the 
veteran.  His May 2002 commentary that rheumatoid 
arthritis was present during active service was not 
associated with any sign or symptom other than a June 2002 
positive rheumatoid factor test.  In fact, Dr. Buchanan 
does not identify any joint affected by rheumatoid 
arthritis in the veteran.  In consideration, then, of the 
complete evidence of record, the Board can only conclude 
that, by the unequivocal preponderance of the evidence, 
the veteran is not shown to have rheumatoid arthritis.  
Thus, the requirement of service connection that he have a 
current disability has not been met.  

B.  Osteoarthritis

A July 1973 report from Kenneth G. Jones, M.D., indicated 
a lumbosacral disability needing a brace or a support that 
ensued from a January 1973 episode.  The physician felt 
that the disability necessitated medical retirement 
because of an incapacity for employment.  

A VA examination in March 1974 showed the veteran's report 
of history of a back injury in January 1973 followed by 
low back pain that radiated into the left hip, which was 
weak.  He stated that when he walked very much the left 
leg "wanted" to give way and he carried a crutch that he 
did use.  He had been fitted with a back brace that he did 
not wear much. He walked with a limp and used a cane in 
his left hand to support his left side.  There was 
essentially normal curvature of the spine.  Limited range 
of motion of the lumbar spine was detailed.  There was 
good musculature of the lower extremities.  Reflexes were 
normal.  There was no evidence of muscular atrophy.  
Otherwise, the orthopedic examination was within normal 
limits.  He walked on his toes and did fairly well.  X-ray 
examination showed marked and severe bony changes, L5-S1.  
There reportedly had been a 

surgical procedure done with some bone grafts.  The 
interspaces were completely obliterated.  The sacroiliac 
joints were roughened and irregular.  Residuals of injury 
of the lumbosacral spine were diagnosed.  

In June 2000, Carl L. Nelson, M.D., reported that the 
veteran had required a total knee replacement due to wear 
and tear osteoarthritis or degenerative joint disease of 
the knee.  The veteran was noted to be 78 and reportedly 
had suffered from knee pain for several years with 
degenerative joint disease of the left knee.  In March 
2000, he had undergone a total knee replacement due to 
bone on bone of the knee for pain relief.  

In April 2001, Thomas L. Buchanan, M.D., reported that the 
veteran suffered from osteoarthritis that was incurable.  
In June 2001, Dr. Buchanan reported that X-ray examination 
of the lumbar spine showed severe, far-advanced 
osteoarthritis of the spine.  Dr. Buchanan repeated his 
finding of incurable osteoarthritis in August 2001.  

At the videoconference hearing in May 2002, the veteran 
testified that his right shoulder, left ankle and knees 
started to bother him during active duty about 3 or 4 
weeks before he sought medical treatment.  These joint 
problems were progressively worse during active duty.  He 
stated that over the years the VA has supplied pain 
killers for these joint problems.  

Osteoarthritis is not shown to have been present in any 
joint during or until many years following active service.  
The concurrent service medical records provide no support 
whatsoever of the veteran's May 2002 testimony that he had 
progressive right shoulder, left ankle and bilateral knee 
dysfunction during active service.  In fact, no right knee 
or shoulder complaint, finding or diagnosis was shown.  
Left ankle and left knee pain resolved completely during 
active service.  Postservice examinations in 1954 and 1974 
show no joint problem affecting the left ankle, right 
shoulder or knees except for pain and tenderness that was 
identified on the 1954 examination, without pathology 
found.  X-ray examination of the pertinent joints at that 
time was negative for any arthritic involvement (or other 
abnormality).  The 

1974 examination was primarily for residuals of a back 
injury in 1973, but did rule out involvement in any other 
joint.  The first clinical confirmation of osteoarthritis 
was by Dr. Nelson in 2000, when the veteran was in his 
late 70's, and indicated a history of having knee pain for 
several years.  Involvement of the left knee only was 
indicated.  No osteoarthritis affecting the right knee, 
right shoulder or left ankle has been identified.  Dr. 
Buchanan has confirmed osteoarthritis of the lumbar spine, 
not claimed to be service connected in this case, but no 
osteoarthritic involvement of any of the claimed joints 
except by reference to Dr. Nelson's finding in the May 
2002 report.  While Dr. Buchanan seemed to be indicating 
some kind of a connection between the inservice "traumatic 
left knee with fluid" and the total left knee replacement 
by Dr. Nelson, there remains no medical evidence that any 
left knee injury during active service resulted in the 
medically ascertained osteoarthritis requiring the total 
left knee replacement more than 50 years later.  The Board 
would again point out that the left knee symptomatology, 
however described during active service, is shown by the 
service medical records to have resolved therein.  In view 
of this evidence, osteoarthritis is not shown to have been 
present during or until many years following active 
service or to have resulted from any inservice disease or 
injury.  Hence, the requirements of service connection are 
not met.  

III.  VCAA

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5102; 38 C.F.R. § 3.159(b)(2).  In this case, there is 
no issue as to providing an appropriate application form 
or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and 
complete a claim, to include a petition to reopen a claim, 
and of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
this case, VA notified the claimant by letter dated in 
March 2001 that VA had or would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including 
VA, Vet Center, service department, Social Security, and 
other Federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records 
from his private physician regarding treatment for his 
claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify of necessary evidence and of responsibility 
for obtaining or presenting that evidence has been 
fulfilled.  

Third, VA has a duty to assist claimants to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service department medical records are on file, 
and his VA treatment records have been associated with the 
claims file.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  The claimant has provided 
authorizations, and his private medical records were 
obtained.  38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(1).  There is no indication that other Federal 
department or agency records exist that should be 
requested.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. 
§ 3.159(c)(2).  The veteran was asked to advise VA if 
there were any other information or evidence he considered 
relevant to his claim so that VA could help him by getting 
that evidence.  He was also advised what evidence VA had 
requested, and notified in the statement of the case what 
evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the 
duty to notify of inability to obtain records does not 
arise in this case.  See 38 U.S.C.A. § 5103A(b)(2), (3); 
38 C.F.R. § 3.159(e).  Thus, VA's duty to assist has been 
fulfilled.  







	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence not having been submitted, the 
claim for service connection for residuals of rheumatic 
fever is not reopened and the benefit sought on appeal 
with respect thereto is denied.  

Service connection for rheumatoid arthritis is denied.  

Service connection for osteoarthritis of the left ankle, 
right shoulder and knees is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

